      Case 1:18-cv-00195-DLH-CRH Document 126-1 Filed 05/18/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA
                                 WESTERN DIVISION

 BERKLEY NATIONAL INSURANCE                      §
 COMPANY,                                        §
                                                 §
         Plaintiff,                              §
                                                 §
 v.                                              § CASE NO. 1:18-CV-00195-DLH-CSM
                                                 §
 XTO ENERGY, INC.,                               §
                                                 §
         Defendant, Counter-Plaintiff and        §
         Third-Party Plaintiff,                  §
                                                 §
 v.                                              §
                                                 §
 BERKLEY NATIONAL INSURANCE                      §
 COMPANY,                                        §
                                                 §
        Counter-Defendant                        §
                                                 §
        -AND-                                    §
                                                 §
 COMMERCE AND INDUSTRY                           §
 INSURANCE COMPANY, TORUS                        §
 NATIONAL INSURANCE COMPANY                      §
 n/k/a STARSTONE NATIONAL                        §
 INSURANCE COMPANY, and SENECA                   §
 SPECIALTY INSURANCE COMPANY                     §

     ORDER GRANTING BERKLEY NATIONAL INSURANCE COMPANY’S
  UNOPPOSED MOTION FOR EXTENSION TO REPLY TO XTO ENERGY, INC.’S
      RESPONSE TO BERKLEY’S MOTION FOR SUMMARY JUDGMENT

        Came for consideration this day Plaintiff/Counter-Defendant Berkley National Insurance

Company’s unopposed motion for extension to reply to XTO Energy, Inc.’s Response to Berkley’s

Motion for Summary Judgment. [Doc. 109] Upon review of the Motion, the Court is of the opinion

that it should be GRANTED.
    Case 1:18-cv-00195-DLH-CRH Document 126-1 Filed 05/18/20 Page 2 of 2




       It is, therefore, ORDERED, that Berkley National Insurance Company is relieved of the

existing deadline to reply to XTO Energy, Inc.’s Response to Berkley’s Motion for Summary

Judgment.

       It is further ORDERED that Berkley National Insurance Company shall have up to and

including June 5, 2020 in which to reply to XTO Energy, Inc.’s Response to Berkley’s Motion for

Summary Judgment.

            SIGNED this              day of May, 2020




                                              UNITED STATES DISTRICT JUDGE
